DETAILED ACTION
The Amendment and Request for Reconsideration filed 05/17/21 has been entered.  Claims 1, 11 and 24-41 are pending, with claims 2-10 and 16-23 being cancelled and claims 24-41 being newly added.  The previous section 103 rejection of claim 1 is maintained.  All claims are rejected due to the parallel 103 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Vos in view of Licari
Claims 1, 11, 24-28, 31 and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos (DE 10 2013 215 601) (cited by Applicant) in view of Licari (U.S. Patent No. 3,575,448) (previously cited).  Vos is directed to a vibration damper with a welded support strut.  See Abstract.  Licari is directed to a fastener using welding to clamp an unweldable material.  See Abstract; col. 1, lines 36-44.  
Claim 1: Vos discloses an assembly, comprising: a vibration damper (1) and an add-on part (2); wherein the vibration damper comprises a contact region (1a*) on which the add-on part is configured to rest and wherein the contact region is configured to receive a force transmitted thereon, wherein the contact region comprises a receptacle (middle of bottom surface of 1a*) for welding material.  See Fig. 3.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this form of indirect attachment between the Vos damper (1) and support strut (2) for a number of design preferences.  First, it may be desirable to not directly weld the support strut to the damper, perhaps to ensure the integrity of the surfaces of the support strut (add-on part) and to aid in the removal or detachment of the damper.  Second, this modification permits a wider variety of possible material choices for the support strut (add-on part), so that it may or may not be made of a fusible material.  In other words, with the modification, ANY material may be used for the “add-on part,” which is a very desirable design feature. 
Claim 11: Vos discloses that the contact region of the vibration damper comprises an opening.  See Fig. 3 (bottom surface of 1a includes an opening).  Upon modifying Vos to include the Licari modification, the Vos “opening” would be radially inwards of a location where the welded element is welded to the contact region of the vibration damper.  See Fig. 3 (weld would be proximate to elevated section E). 

Claim 25: Vos discloses that the contact region of the vibration damper comprises an opening disposed at a third location, wherein the third location is radially inwards of the second location of the contact region.  See Fig. 1. 
Claim 26: Vos discloses that the receptacle is annular and is located radially inwards of a location where the add-on part contacts the contact region.  See Fig. 3. 
Claim 27: Vos discloses that the contact region of the vibration damper includes an opening that is disposed radially within a portion of the contact region where the welding element is welded to the contact region, wherein the opening includes a cylindrical sidewall and a base defined by the vibration damper.  See Fig. 3. 
Claim 28: Vos discloses that the base of the opening is longitudinally spaced apart from a surface of the contact region that is welded to the welding element.  See Fig. 3. 
Claim 31: Licari discloses that an entirety of a mating surface where the welding element is welded to the contact region of the vibration damper forms a hollowed ring.  See Fig. 3. 
Claim 33: Licari discloses that the add-on part includes an annular receptacle for welding material.  See Fig. 3 (opening in center of 12, intended use). 
Claim 34: Licari discloses that the annular receptacle is disposed radially between a portion of the add-on part that contacts the contact region of the vibration damper and a portion of the welding element that is welded to the contact region of the vibration damper.  See Fig. 3 
Claim 35: Upon modifying Vos to include the fastening feature of Licari, the annular receptacle of the add-on part is radially aligned with the receptacle of the contact region.
Claim 36: see claim 1 above.  Vos further discloses that the contact region comprises an opening [see Fig. 3 (opening at bottom surface of 1a)] that is recessed from the plane defined by the contact region and orthogonal to the longitudinal axis.  See Fig. 3. 
Claim 37: Licari discloses that a face of the welding element that is welded to the vibration damper includes a centric bore that is recessed from the plane, wherein the centric bore and the opening in the contact region of the vibration damper are radially aligned.  See Fig. 3. 
Claim 38: Upon modifying Vos, it discloses that the opening is disposed radially inwards of a portion of the contact region that mates with the welding element.  See Fig. 3. 
REJECTION #2: Vos in view of Kutzer
Claims 1, 11 and 24-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Kutzer (U.S. Patent No. 3,624,344).  Kutzer is directed to the attachment of nonmetallic articles to metallic substrates.  See Abstract. 
Claim 1: Vos discloses an assembly, comprising: a vibration damper (1) and an add-on part (2); wherein the vibration damper comprises a contact region (1a*) on which the add-on part is configured to rest and wherein the contact region is configured to receive a force transmitted thereon, wherein the contact region comprises a receptacle (middle of bottom surface of 1a*) for welding material.  See Fig. 3.
Vos discloses all the limitations of this claim except that the add-on part is directly welded to the damper rather than the recited limitation of using a separate “welding element” to mechanically connect the add-on part.  Kutzer discloses an assembly comprising: a component (4, 26); an add-on part (6); wherein the component comprises a contact region (surfaces of 4, 26 facing 6) on which the add-on part is configured to rest and wherein the contact region is configured to receive a force transmitted thereon; and wherein a welding element (8, 30, 32) is mechanically connected to the add-on part [see Fig. 3 (at 20, 22)] and welded to the contact region [see Fig. 3 (28)]; the contact region and the welding element comprising the same material or weldable material partners [see Fig. 3 (8 and 4 welded with bead 28)], and wherein the add-on part and the contact region are formed from dissimilar and not mutually weldable materials [see Title; col. 2, lines 34-36)].  See Fig. 3. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this form of indirect attachment between the Vos damper (1) and support strut (2) for a number of design preferences.  First, it may be desirable to not directly weld the support strut to the damper, perhaps to ensure the integrity of the surfaces of the support strut (add-on part) and to aid in the removal or detachment of the damper.  Second, this modification permits a wider variety of possible material choices for the support strut (add-on part), so that it may or may not be made of a fusible material.  In other words, with the modification, ANY material may be used for the “add-on part,” which is a very desirable design feature. 
Claim 11: Vos discloses that the contact region of the vibration damper comprises an opening.  See Fig. 3 (bottom surface of 1a includes an opening).  Upon modifying Vos to include the Licari modification, the Vos “opening” would be radially inwards of a location where the welded element is welded to the contact region of the vibration damper.  See Fig. 3 (weld would be proximate to elevated section E). 
Claim 24: Vos discloses that the receptacle in the contact region of the vibration damper is disposed at a first location of the contact region that is radially outwards of a second location of the contact region where the welding element is welded to the vibration damper.  See Fig. 1 (damper 1 has a “receptacle” for welding material RV on the outer periphery instead). 
Claim 25: Vos discloses that the contact region of the vibration damper comprises an opening disposed at a third location, wherein the third location is radially inwards of the second location of the contact region.  See Fig. 1. 
Claim 26: Vos discloses that the receptacle is annular and is located radially inwards of a location where the add-on part contacts the contact region.  See Fig. 3. 
Claim 27: Vos discloses that the contact region of the vibration damper includes an opening that is disposed radially within a portion of the contact region where the welding element is welded to the contact region, wherein the opening includes a cylindrical sidewall and a base defined by the vibration damper.  See Fig. 3. 
Claim 28: Vos discloses that the base of the opening is longitudinally spaced apart from a surface of the contact region that is welded to the welding element.  See Fig. 3. 
Claim 29: Kutzer discloses a first surface of the contact region that is welded to the welding element is longitudinally offset from a second surface of the contact region that is in contact with the add-on part.  See Fig. 3 (compare surface of 4 with surface of 26). 
Claim 30: Kutzer discloses that the vibration damper extends along a longitudinal axis, wherein the welding element is solid at a location that is spaced apart from the contact region and that is intersected by the longitudinal axis.  See Fig. 3 (at 30).  It would be obvious to include this feature to provide a cover to prevent debris from entering the passage 10. 
Claim 31: Kutzer discloses that an entirety of a mating surface where the welding element is welded to the contact region of the vibration damper forms a hollowed ring.  See Fig. 3. 
Claim 32: Kutzer discloses that a first surface of the contact region that is welded to the welding element protrudes longitudinally farther away from a remainder of the vibration damper than a second surface of the contact region that is in contact with the add-on part.  See Fig. 3 (compare surface of 4 with surface of 26).
Claim 33:  Kutzer discloses that the add-on part includes an annular receptacle for welding material.  See Fig. 3 (opening in center of 6, intended use). 
Claim 34: Kutzer discloses that the annular receptacle is disposed radially between a portion of the add-on part that contacts the contact region of the vibration damper and a portion of the welding element that is welded to the contact region of the vibration damper.  See Fig. 3 
Claim 35: Upon modifying Vos to include the fastening feature of Kutzer, the annular receptacle of the add-on part is radially aligned with the receptacle of the contact region.
Claim 36: see claim 1 above.  Vos further discloses that the contact region comprises an opening [see Fig. 3 (opening at bottom surface of 1a)] that is recessed from the plane defined by the contact region and orthogonal to the longitudinal axis.  See Fig. 3. 
Claim 37: Kutzer discloses that a face of the welding element that is welded to the vibration damper includes a centric bore that is recessed from the plane, wherein the centric bore and the opening in the contact region of the vibration damper are radially aligned.  See Fig. 3. 
Claim 38: Upon modifying Vos, it discloses that the opening is disposed radially inwards of a portion of the contact region that mates with the welding element.  See Fig. 3. 
Claim 39: see claims 1 and 29. 
Claim 40: Kutzer discloses that the contact region and the add-on part include receptacles that are radially aligned and are disposed radially outwards of a location where the welding element is welded to the contact region.  See Fig. 3 (10 includes portions radially outward of area where 28 contacts 4; 20 is radially outward of area where 28 contacts 4). 
Claim 41: Kutzer discloses that the add-on part occupies a space in the second plane that is radially outwards of a welded connection between the welding element and the contact region of the vibration damper.  See Fig. 3. 



Response to Arguments
Applicant’s arguments filed 05/17/21 with regard to claim 1 (only) have been fully considered but are not persuasive.  
Applicant’s first argument traversing the 103 rejection of claim 1 is that the Office Action fails to articulate ‘some rational underpinning’ as to why a person skilled in the art would modify the Vos “add-on part” to be a different material, namely, a non-weldable material.  See Remarks, pages 7-8.  In response, the Office Action explicitly explains that using the Licari fastening mechanism provides two benefits: (1) it ensures the integrity of the surfaces of the add-on part since its surfaces are not welded at all; and (2) it permits ANY material to be used for the “add-on part,” not only fusible/weldable materials.  Thus, the ‘reasoning’ for the combination is to permit greater flexibility in material choices for the “add-on part,” such as plastic.  Applicant misunderstands by asserting that there needs to be a reason for using a non-weldable add-on part.  Instead, the combination is desirable because it permits BOTH weldable and non-weldable add-on parts to be used. 
Applicant’s second argument traversing the 103 rejection of claim 1 is that there is no “receptacle” at the bottom of Vos surface 1a.  See Remarks, page 8.  In response, Figure 3 clearly shows that at the center of the elevated portion E, there is an opening.  Given that it is a cross-section, the space of the opening includes cross-hatching, but a quick inspection of the figure makes it clear that an opening exists.  Applicant’s argument with regard to claim 11 is effectively addressed by the response to the argument above.  See Remarks, page 8.
It should be noted that the above responses to Applicant’s arguments (regarding the proposed combination and interpretation of figures) and both parallel 103 rejections were discussed and confirmed with the Examiner’s SPE.  Applicant should consider significant clarifying amendments to move prosecution forward.  For the foregoing reasons, all pending claims remain rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 25, 2021